oO Oo SN DB WNW BP WD NHN

DO BP NR NY NYO RO RO ww ee ee ee ee
Nn Wn F&F WD NO K|Y§ DTD 0 fF J DBO Fe WO HO | OS

 

Michael J. Gearin, wsBa # 20982 Honorable Christopher M. Alston

David C. Neu, wsBa # 33143 Chapter 11

Brian T. Peterson, wsBa # 42088 Hearing Location: Rm. 7206

K&L GATES LLP Hearing Date: Friday, October 18, 2019
925 Fourth Avenue, Suite 2900 Hearing Time: 9:30 a.m.

Seattle, WA 98104-1158 Response Date: October 11, 2019

(206) 623-7580

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
In re: Case No. 16-11767-CMA
NORTHWEST TERRITORIAL MINT, DECLARATION OF KATHRYN A. ELLIS
LLC, IN SUPPORT OF RESPONSE TO PAULA

AND RICHARD PEHL’S OBJECTION TO
MOTION TO APPROVE SETTLEMENT
WITH BRADLEY COHEN AND COHEN
ASSET MANAGEMENT, INC, AND
KATHRYN A. ELLIS AND TO AUTHORIZE
SALE OF SEIZED PROPERTY

 

Kathryn A. Ellis declares as follows:

l. 1 am the Chapter 7 Trustee in case no. 19-41238, United States Bankruptcy Court for
the Western District of Washington.

2. Mark Calvert, Trustee of Northwest Territorial Mint, LLC, and I have filed motions
to approve a settlement with respect to the Seized Property. Since those motions were filed, I have

solicited alternative offers for purchase of the Seized Property, from the following entities:

Renton Coin Shop Ine.

The Gold Center Inc.

Sound Gold Buyers

The Coin Market LLC

Redmond Rare Coins

American Rarities Rare Coin Company

K&L GATES LLP
925 FOURTH AVENUE
SUITE 2900
SEATTLE, WASHINGTON 98104-1158
TELEPHONE: (206) 623-7580

DECLARATION OF KATHRYN A. ELLIS - 1 FACSIMILE: (206) 623-7022

502545721 v1

Case 16-11767-CMA Doc 2126 Filed 10/16/19 Ent. 10/16/19 14:53:41 Pg. 1of2

 
ee WD

“sa NWN NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Cash for Gold

Market Coins & Collectibles
Pacific Iron & Metal

Seattle Coin Shop

Coin & Stamp Shop

LJR Coins

Tacoma Mall Blvd Coin & Stamp
Pinnacle Rarities

B&I Coin Shop

American Coin & Vault

3. Of these entities, two have indicated a lack of interest, two have submitted competing
offers in the amounts of $130,000.00 and $135,235.00, subject to inspection. Two entities have made
offers, not subject to inspection. American Rarities Rare Coin Company (“ARRCC”) offered
$147,500. ARRCC is located in Boulder, Colorado, and has requested two days to pack and remove
the items, which I believe can be accommodated from a storage facility nearby. LJR Coins offered

$128,300.

wee

 

foregoing is true and correct to the best of ny Cowie, “ a
EXECUTED this 16" day 0 of Qetbber, 2019, at S

   

en

 

Kathryn A. Ellis

K&L GATES LLP
925 FOURTH AVENUE
SUITE 2900
SEATTLE, WASHINGTON 98104-1158
TELEPHONE: (206) 623-7580
DECLARATION OF KATHRYN A. ELLIS - 2 FACSIMILE: (06) 623-7029

502545721 v1

 

Case 16-11767-CMA Doc 2126 Filed 10/16/19 Ent. 10/16/19 14:53:41 Pg. 2 of 2

 
